 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-01094-JLR Document 5-1 Filed 10/09/19 Page i of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JOSE CARLOS MORALES MARQUEZ,

Plaintiff, Case No. €19-1094-JLR

Vv.

ORDER DISMISSING ACTION

SNOHOMISH COUNTY SHERIFF’S
OFFICE, ef al.,

Defendants.

 

 

 

 

The Court, having reviewed the Report and Recommendation of the Honorable Michelle
L. Peterson, United States Magistrate Judge, and the remaining record, hereby ORDERS:

(1} ‘The Report and Recommendation is approved and adopted.

(2) This matter is DISMISSED, without prejudice, for failure to prosecute pursuant fo
LCR 41(b)(2),

(3) The Clerk is directed to send copies of this Order to Plaintiff at his last known

address and to Judge Peterson.

DATED this 20" day of___Qcluloea. _, 2019,

C\_ 2 Dux

JAMES L. oi
United sil District Judge

ORDER DISMISSING ACTION - 1

 

 
